DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                       FOURTH DISTRICT

                                    SHERRI BROWN,
                                       Appellant,

                                                 v.

                                 STATE OF FLORIDA,
                                      Appellee.

                                       No. 4D19-2900

                                       [August 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew L. Siegel, Judge; L.T. Case Nos. 15006571CFA
and 18012119CFA.

  Carey Haughwout, Public Defender, and Gary Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

      Sherri Brown, Ocala, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We find no issue of arguable merit in this Anders 1 appeal and affirm
the circuit court’s orders revoking the defendant’s probation and imposing
sentences. However, the record does not contain a written revocation
order specifying which conditions of probation the defendant was found to
have violated. Accordingly, we remand to the circuit court for entry of a
written revocation order. See Brown v. State, 10 So. 3d 1203 (Fla. 4th DCA
2009).

      Affirmed; remanded with instructions.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                                   *             *        *

1   Anders v. California, 386 U.S. 738 (1967).
Not final until disposition of timely filed motion for rehearing.




                               2